                                United States District Court
                               For the Southern District of Ohio
                                 Western Division at Dayton

United States of America                            Case No. 3:19-CR-147

              Plaintiff

-vs-

Dave Donshe Fultz

              Defendant


             ORDER DENYING MOTION TO RECONSIDER BOND (DOC. 42)


                                      INTRODUCTION

       On March 24, 2020, Defendant David Donshe Fultz, by and through counsel, filed a
Motion to Reconsider Bond (Doc. 42), requesting that he be released from detention pending
disposition in light of the COVID-19 pandemic sweeping across the country and globe. The
Government opposes Defendant’s motion. Upon agreement of counsel, the Court conducted a
telephonic hearing on Defendant’s motion on March 31, 2020. Present by telephone was
Attorney K. George Kordalis, representing Defendant, and Assistant United States Attorney
Amy Smith, representing Government.


                                       BACKGROUND
       On March 29, 2019, the Government filed a criminal complaint against Defendant,
alleging that there was probable cause to believe the Defendant was conspiring to possess and
distribute fentanyl as well as methamphetamine in violation of 21 U.S.C. 841 (b)(1)(B). (Doc.
1). Upon the finding of probable cause, Magistrate Judge Ovington issues an arrest warrant the
same day. (Doc. 2) Defendant was arrested and had his initial appearance before Magistrate
Judge Michael Newman on April 10, 2019. At said hearing, the Magistrate Judge found that no
combination of conditions of release would reasonably assure the safety of any other person and
the community and that no condition or combination of conditions of release would reasonably
assure the Defendant’s appearance as required.
       Defendant’s March 24, 2020 Motion to Reconsider Bond asks for release from detention
because of corona virus and the danger of contracting it while incarcerated. In support the
Defendant asserted that he had recently required medical attention due to a broken ankle that was
at first not mending for lack of adequate treatment. However, at said hearing, Defendant’s
counsel disclosed that Defendant’s medical condition has been addressed.
       As concerning the COVID-19 pandemic, however, a motion for a detention hearing must,
in the first instance, be an individualized assessment of the factors identified by the Bail Reform
Act, 18 U.S.C. 3142: (1) the nature and circumstances of the offense charged; (2) the weight of
the evidence against the person; (3) and the history and characteristics of the person ; and (4) the
nature and seriousness of the danger to any person or the community that would be posed by the
person’s release.


                                         CONCLUSION


       Based on the evidence on the record presented, the Court concludes that the Magistrate
Judge’s initial assessments of the Defendant was correct. Defendant has been found guilty of a
serious crime. The Defendant’s medical concern has resolved and there appears to be nothing in
the record to substantiate that he is in any way a high risk individual with respect to the COVID-
19 virus such that he should be considered immediately for release. For these reasons, the Court
DENIES Defendant’s Motion to Reconsider Bond (Doc. 42).
       IT IS SO ORDERED.



Date: April 8, 2020                                   *s/Thomas M. Rose

                                                 Thomas M. Rose, Judge
                                                 United States District Court
